Exhibit 10.1 Letter Agreement by and between ISCO International, Inc. and Gary
Berger, dated as of May 28, 2008



Dear Gary,


We are delighted to extend you an offer to join ISCO International (“ISCO” or
the “Company”) as Chief Financial Officer and Corporate Secretary, reporting to
Gordon Reichard, Jr., Chief Executive Officer.  In this letter I would like to
present the terms of your employment with ISCO.


Your starting salary will be $160,000 per year, earned and paid on ISCO’s
regular payroll cycle.  Employees are paid bi-weekly, every other Friday.  You
will also be eligible to receive a bonus of $20,000 for the first fiscal quarter
that ISCO International achieves a positive cash flow, inclusive of this and any
other similarly triggered bonus, if applicable, during your tenure as Chief
Financial Officer.  No bonus will be earned for a partial period or otherwise
without success as described.  We will also recommend to our Board of Directors
that you receive a grant of 250,000 restricted shares of ISCO common stock to
fully vest in two years, with 6 month partial vesting increments.  In addition,
you will be eligible to receive annual grants of restricted stock and
participate in the Incentive Compensation Plan (cash bonus program), under the
same terms and conditions as other employees within the organization.  Your
employment will continue “at will” until either you or ISCO notifies the other
of termination.


Once you have worked at the Company for 120 days (four months), and in
recognition of your capabilities and experience, ISCO will provide you three
months of severance if you are terminated for any reason other than Good Cause,
contingent upon your execution of a release and non-disparagement
agreement.  You would receive your base salary during the severance period, and
receive any bonus earned during your employment period as well as all vested
equity awards as of your termination date.  Good Cause, as that term is
generally defined, includes (1) executives refusal, failure or inability to
perform his duties, (2) willful misconduct or gross negligence in the carrying
out of the employee’s duties, (3) a felony conviction (or plea of nolo contendre
to a like charge), or (4) the willful violation of ISCO’s code of conduct or
other policies and procedures subject to the terms of those policies and
procedures.


ISCO will also provide you its customary employee benefits package, which
includes medical, dental, vision, life and disability plans.  These benefits are
effective upon your hire date and currently are paid by the company except for
the medical plan, where the employee may or may not contribute depending on the
employee’s elections.  You may also participate in the 401(k) savings plan
and/or Flexible Spending Account (Section 125/Cafeteria Plan) on the same terms
as are provided to other ISCO employees.  You will be eligible to take 15 days
of vacation per year, pro rated for the remainder of 2008.


As an ISCO employee, you will have access to information about the properties
and operations of ISCO, which are confidential in nature.  Your work on behalf
of ISCO may also give rise to patentable or otherwise proprietary
inventions.  As you begin your employment with ISCO, you agree to execute ISCO's
standard Confidentiality and Proprietary Rights Agreement.

We are excited that you are joining the ISCO team, Gary.  If you accept the
terms of this offer, please sign a copy of this letter and indicate your desired
start date, returning it to me and retaining the other copy for your files.


Sincerely:


/s/Gordon Reichard, Jr. May 28, 2008
Gordon Reichard, Jr., CEO






Accepted and Agreed:s/Gary Berger     Date: 05/29/2008

Start Date:   June 9, 2008